Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kanakasabai et al (US 2020/0244174) discloses a power transfer device and an associated method thereof.  Arciniegas et al (US 2005/0009070) discloses localized temperature control for partial arrays of reaction media.
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-21 is indicated because the prior art of record does not show or suggest a control circuitry for detecting one or more active coils of the plurality of coils and for causing the magnetic fluid to aggregate near the one or more active coils as recited in claims 1-7; a direct current (DC) source operatively coupled to the plurality of holding coils, said direct current (DC) source causing the magnetic fluid to aggregate near the one or more active coils by supplying current to one or more holdings coils associated with the one or more active coils as recited in claims 8-12; and the step of connecting a direct current (DC) source to one or more holding coils, each associated with an active work coil, for drawing magnetic fluid to the one or more holding coils as recited in claims 14-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 4, 2021